Citation Nr: 1709092	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  07-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for service-connected residuals of fractured mandible.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Newark, New Jersey RO.

In a December 2009 decision, the Board, in pertinent part, denied the Veteran's claim for a compensable rating for service-connected residuals of a fractured mandible.   The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued a single judge Memorandum Decision vacating the December 2009 decision and remanding the matter for further development.

In compliance with the Memorandum Decision, the Board remanded the issue on appeal in September 2013 for further development.  In a May 2014 Board decision, the claim was again remanded for evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an October 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for tinnitus and residuals of dental trauma (claimed as missing upper and lower teeth) were referred to the Agency of Original Jurisdiction (AOJ) in the May 2014 Board decision.  However, the record indicates that the AOJ has not yet adjudicated these claims.  Therefore, the Board again refers these matters to the AOJ for appropriate action.



FINDING OF FACT

Throughout the appeal period, the service-connected residuals of a fractured mandible have manifested as temporomandibular articulation limited to 35mm of inter-incisal range with additional flare-ups of pain exacerbated by chewing, lateral mandible movement, yawning, and coughing; nonunion and malunion of the mandible have not been shown; there is no evidence of mandibular dysfunction due to the fractured mandible, or loss of ramus, condyloid process, mandible, or hard palate.


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating, but no higher, for service-connected residuals of a fractured mandible have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.150, Diagnostic Code (DC) 9905 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pre-decisional notice letters dated in August 2005 and August 2007 complied with VA's duty to notify the Veteran as to the increased rating claim.  The August 2007 letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Moreover, there is no timing problem as to the August 2007 notice since, as indicated above, the Veteran's claim was readjudicated in the November 2013 and October 2016 SSOCs, following the issuance of the August 2007 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, as well as VA and private treatment records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.

Pursuant to the May 2014 Board Remand, the Veteran was afforded a VA examination in September 2016 with respect to the pending claim.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate dental examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the September 2016 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Thus, the Board finds that VA does not have a duty to assist that was unmet.



II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

The Veteran's service-connected residuals of a fractured mandible has been rated under the criteria of 38 C.F.R. § 4.150 (schedule of ratings - dental and oral conditions), DC 9904 (malunion of the mandible).  The rating criteria are as follows:  a noncompensable (zero percent) rating is assigned for slight displacement; a rating of 10 percent is assigned for moderate displacement; a rating of 20 percent is assigned for severe displacement.  A Note to DC 9904 states that rating is dependent upon degree of motion and relative loss of masticatory function. 

Also potentially applicable is DC 9905 (temporomandibular articulation, loss of motion).  The rating criteria are as follows:  a rating of 10 percent is assigned for 0-4mm range of lateral excursion, or for 31-40mm inter-incisal range; a rating of 20 percent is assigned for 21-30 mm inter-incisal range; a rating of 30 percent is assigned for 11-20 mm inter-incisal range; a rating of 40 percent is assigned for 0-10mm inter-incisal range.  A Note to DC 9905 states that ratings for inter-incisal movement shall not be combined with ratings for limited lateral excursion.

Under the criteria of DC 9913 (loss of teeth due to loss of substance of body of maxilla or mandible), the rating criteria are as follows:  a noncompensable (zero percent) rating is assigned where loss of the masticatory surface can be restored by suitable prosthesis; a rating of 10 percent is assigned when all upper and lower teeth on one side are missing; when all lower anterior teeth are missing; or, when all upper anterior teeth are missing; a rating of 20 percent is assigned when all upper and lower anterior teeth are missing, or when all upper and lower posterior teeth are missing; a rating of 30 percent is assigned with loss of all upper teeth, or with loss of all lower teeth; a rating of 40 percent is assigned for loss of all teeth.  Ratings of 10 percent or higher are assigned where the lost masticatory surface cannot be restored by suitable prosthesis.  A Note to DC 9913 states that these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease since such loss is not considered disabling.

Additionally, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In August 2005, the Veteran filed a claim of entitlement to an increased rating for his service-connected residuals of a fractured mandible.  He was afforded a VA examination in September 2005, at which time the examiner noted the Veteran's complaint of joint pain on the right side of his jaw when he opens his mouth wide.  The examiner noted that the Veteran had only one tooth remaining (#17) and had advanced periodontal disease on 90 percent rotation.  The Veteran had failed to wear his maxillary and mandible prosthesis.  He had full maxillary and mandibular motion.  There was no tenderness upon palpation of either temporomandibular joint.  Also, no significant temporomandibular joint sounds were noted.  The examiner diagnosed the Veteran with edentulism and chronic advanced periodontitis, tooth number 17.

In the January 2007 VA Form 9, the Veteran reported that he has "experienced the dramatic loss of his ability to open his mouth as wide as a normal person."

In the July 2011 Memorandum Decision, the Court determined that the September 2005 VA examination was inadequate because the examiner failed to address whether there was any loss of masticatory function.  The Court noted that the VA examiner also did not address whether any part of the mandible was lost.

Pursuant to the July 2011 Memorandum Decision, the Veteran was afforded another VA examination in September 2016 to address his service-connected residuals of a fractured mandible.  The September 2016 VA examiner explained that the Veteran had experienced a compound fracture of the symphysis of the mandible in a January 1967 motor vehicle accident.  The examiner noted that the Veteran now reports pain in the left and right temporomandibular joint areas, without clicking or popping.  Upon clinical examination, there was a 35mm. vertical opening between the edentulous maxillary and mandibular arches.  Left lateral movement was 4mm. and right lateral movement was 4mm.  The Veteran also reported constant jaw pain upon use at 6/10 in severity, which increases to 8/10 when exacerbated by chewing, moving the mandible laterally, yawning, or coughing out loud.  The examiner noted that the edentulous maxillary and mandibular ridges appear large enough to support full dentures.  The service-connected residuals of a fractured mandible have no impact on the Veteran's ability to work.

The September 2016 VA examiner additionally reported that, according to the Veteran's service treatment records, none of his mandible was lost as a result of the in-service injury.  The examiner reported that there is a loss of masticatory function secondary to the loss of maxillary and mandibular teeth resulting from advanced periodontal disease.  The examiner clarified that there is no evidence that any tooth was lost due to the January 1967 in-service motor vehicle accident.  The examiner further noted that the Veteran's current jaw pain is less likely than not a result of the healed mandibular fracture.

A review of the evidence of record demonstrates that the Veteran is entitled to an increased rating for his service-connected residuals of a fractured mandible.  Based upon the September 2016 VA examiner's finding that the Veteran's inter-incisal range of temporomandibular articulation is 35mm, a rating of 10 percent is warranted based upon the criteria of DC 9905.  Notably, however, the Board has also considered whether a higher disability rating is warranted on the basis of functional loss due to flare-ups, incoordination, and pain on movement.  In this regard, the Board acknowledges that the Veteran has consistently reported painful motion, exacerbated by chewing, lateral mandibular movement, yawning, and coughing.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

As described above, without considering the additional limitation due to pain, the Veteran would be entitled to a higher rating of 10 percent.  The Board finds that the additional limitation due to pain results in additional functional loss of motion warranting a 20 percent rating under the pertinent diagnostic criteria.  Accordingly, the level of disability more closely approximates the criteria for 20 percent rating, which contemplates inter-incisal range of motion from 21 to 30mm.  Therefore, a 20 percent rating is warranted throughout the appeal period.  See 38 C.F.R. § 4.7; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The benefit-of-the-doubt rule has again been applied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

The Board has considered whether the Veteran is entitled to a separate rating under DC 9904 (mandible, malunion of) or DC 9903 (mandible, nonunion of); however, there is no evidence of record indicating that the Veteran's residuals of a fractured mandible has resulted nonunion or malunion.  See the September 2005 and September 2016 VA examination reports.  Moreover, although it is undisputed that the Veteran experiences some loss of masticatory function, the September 2016 VA examiner specifically explained that this loss of function was not a residual of the fractured mandible, but rather due to nonservice-connected periodontal disease.

Under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A veteran may be entitled to service connection for other dental conditions not listed in section 4.150, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2014); 38 C.F.R. §§ 3.381(a), 17.161 (2016).  The dental and oral conditions which may be service-connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016) and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2016).

The Board also observes that a separate rating is not warranted under DC 9913 (teeth, loss of, due to loss of substance of body of maxilla or mandible without loss of continuity) because the September 2016 VA examiner determined that there was no loss of teeth due to the in-service motor vehicle accident.  In any event, the evidence of record demonstrates that the edentulous maxillary and mandibular ridges can be restored by suitable prosthesis.  See the September 2016 VA examination report.  As such, a compensable rating would not be warranted under DC 9913.  See also 38 C.F.R. §§ 3.381(a), 17.161 (2016).  

Additionally, as there is no evidence of any osteomyelitis or osteoradionecrosis of the mandible, an evaluation under DC 9900 is not warranted.  38 C.F.R. §§ 4.71a, 4.150, DC 5000, 9900.

In sum, the preponderance of the evidence shows that the Veteran's residuals of a fractured mandible more nearly approximates a 20 percent rating, but no higher, throughout the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected residuals of a fractured mandible are inadequate.  The Veteran's residuals of a fractured mandible are reflected in the rating criteria, which contemplate impairment of motion including temporomandibular articulation.  Moreover, as explained above, the Board has considered the Veteran's complaints of pain including during flare-ups, which are exacerbated by chewing, lateral mandible movement, yawning, and coughing.  As such, these symptoms have been specifically considered in assigning the Veteran an increased rating under the pertinent diagnostic criteria.  See 38 C.F.R. § 4.7; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Veteran and his representative have not argued that there are symptoms due to this service-connected disability that are not encompassed by the criteria and the record does not indicate any such symptoms.  Thus, absent additional evidence that the Veteran's residuals of a fractured mandible are unusual or exceptional, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2015).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence does not reflect, nor has the Veteran suggested, that his residuals of a fractured mandible preclude his employment.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

Entitlement to a 20 percent rating, but no higher, for service-connected residuals of a fractured mandible is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


